NO. 07-08-0001-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   MAY 20, 2008
                          ______________________________

                    MICHAEL ANTHONY WHITESELL, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B17345-0709; HONORABLE ED SELF, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, Michael Anthony Whitesell, appeals the denial of his application for writ

of habeas corpus challenging his arrest pursuant to a governor’s warrant. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. See Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record and, in his opinion,

the record reflects no reversible error upon which an appeal can be arguably predicated.

Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.
1978), counsel has candidly discussed why, under the controlling authorities, there is no

error in the trial court’s judgment. Additionally, counsel has certified that he has provided

appellant a copy of the Anders brief and motion to withdraw and appropriately advised

appellant of his right to file a pro se response in this matter. Stafford v. State, 813 S.W.2d
503, 510 (Tex.Crim.App. 1991). The court has also advised appellant of his right to file a

pro se response. Appellant has in fact filed a response and further filed a document he

denominates as an application for writ of habeas corpus.


       We have made an independent review of the entire record to determine whether

there are any arguable grounds which might support an appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005). We have found no such grounds.


       Additionally, we have reviewed appellant’s pro se response and other documents

appellant has filed in connection with this case. All of the purported arguable grounds put

forth by appellant would have this court go behind the governor’s warrant. The record

before us contains no irregularities and, as such, is prima facie proof to the allegations

contained therein. Michigan v. Doran, 439 U.S. 282, 289, 99 S. Ct. 530, 58 L. Ed. 2d 521

(1978). There was no contest at the writ hearing about the identity of appellant as the

person named in the governor’s warrant. Appellant alleges that he was not timely brought

before the trial court, alleging that more than 90 days transpired before the hearing on the

writ was conducted. See TEX . CODE CRIM . PROC . ANN . art. 51.07 (Vernon 2006). However,

appellant failed to take into consideration the provision that allows a person, once released

on bond under provisions of article 51.07, to be subsequently arrested upon the issuance

                                              2
of a governor’s warrant. See TEX . CODE CRIM . PROC . ANN . art. 51.08 (Vernon 2006). The

record affirmatively reflects that the above procedure was followed. Accordingly, we agree

with counsel that the appeal is frivolous.


         Therefore, we grant counsel’s motion to withdraw and affirm the order of the trial

court.




                                                  Mackey K. Hancock
                                                       Justice




Do not publish.




                                              3